PER CURIAM.
By motion to strike, we are asked by respondents employer and carrier to remove from the record on appeal the directions for preparation of the record on certiorari, and copies of briefs submitted by the parties during proceedings below in this workmen’s compensation hearing.
The motion is denied. Florida Appellate Rule 4.1, 32 F.S.A., which governs this case, provides the minimum contents of the record on appeal (or cer-tiorari) which will permit the Court an adequate review of prior proceedings. Also, see Florida Appellate Rule 3.6. The Rule is not intended to preclude inclusion in the record on appeal or record on cer-tiorari of any instruments or papers filed in the action which counsel deems to be pertinent and necessary. Instruments which are not necessary to inform this Court fully and adequately will be treated as surplusage and disregarded. It is not the intent of this order to preclude consideration of a motion to strike on proper grounds, but to discourage such motions grounded on technical and non-prejudicial noncompli-anee with the Rules. This will expedite disposition of the action, especially in workmen’s compensation cases such as the action sub judice.
It is so ordered.
ROBERTS, C. J., and ADKINS, BOYD, McCAIN and DEKLE, TT., concur.